823 F.2d 383
In re Grand Jury Subpoenas served upon Edward KIEFABER, et al.,UNITED STATES of America, Appellant,v.94 LTD. and Cash Flo Realty, Appellees.
No. 84-2135.
United States Court of Appeals,Ninth Circuit.
July 31, 1987.

U.S. Dept. of Justice, Steven M. Levy and Joel M. Gershowitz, Washington, D.C., and Lamond R. Mills, U.S. Atty., Las Vegas, Nev., for appellant.
Wright, Shinehouse & Stewart, Richard A. Wright, Las Vegas, Nev., for appellees.
Before BROWNING, Chief Judge, TANG, FLETCHER, ALARCON, POOLE, CANBY, BEEZER, HALL, BRUNETTI, THOMPSON and LEAVY, Circuit Judges.


1
Prior report:  9th Cir., 774 F.2d 969.

ORDER

2
The opinion of the three-judge panel is vacated and the appeal is dismissed as moot.